HARDY, Judge.
Plaintiff filed a judicial appeal from the Board of Review of defendant agency disqualifying her from unemployment benefits and she prosecutes this appeal from judgment of the district court affirming the finding of the administrative agency.
Review of the record of the hearing before the Appeals Referee and the Board of Review discloses that employment tendered to plaintiff-appellant was refused for personal reasons due to what plaintiff regarded as distasteful conditions with respect to her co-workers.
The pronouncements in Flournoy v. Brown (La.App., 3rd Circuit, 1962), 140 So.2d 729, are appropriate to the issue tendered by this appeal. We are unable to find that plaintiff’s refusal of employment was justified and it follows that the judgment appealed from should be and it is hereby affirmed at appellant’s cost.